Citation Nr: 0107637	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  93-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for heart disease.

Entitlement to an increased evaluation for COPD (chronic 
obstructive pulmonary disease), currently rated as 10 percent 
disabling.

Entitlement to an effective date earlier than July 2, 1991, 
for the assignment of a 50 percent rating for sinusitis.




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from October 1948 to November 
1966 and from April 1967 to April 1969.

In January 1982, the Board of Veterans' Appeals (Board) 
denied service connection for hypertension and 
arteriosclerosis.

In 1991, the veteran submitted an application requesting 
reopening of claims for service connection for heart disease 
and residuals of exposure to phenol, and requested higher 
ratings for his service-connected disabilities.  This appeal 
arises from an August 1991 RO rating decision that denied the 
claims for service connection for heart disease and residuals 
of phenol exposure, denied an increased evaluation for a low 
back disorder (rated 20 percent), denied an increased 
evaluation for hiatal hernia (rated 10 percent), and denied 
increased (compensable) evaluations for a respiratory 
disease, shell fragment wound scars of the right buttock and 
posterior thigh, sinusitis, deviated nasal septum, and left 
ear hearing loss.

In August 1996, the Board remanded the case to the RO for 
additional development.  November 1996 and later RO rating 
decisions increased the evaluation for sinusitis from zero to 
50 percent, effective from July 2, 1991; increased the 
evaluation for the low back disorder from 20 to 60 percent; 
increased the evaluation for COPD from zero to 10 percent; 
and determined that new and material evidence had been 
submitted to reopen the claim for service connection for 
heart disease, and denied the claim for this disease on the 
merits.  In correspondence dated in April 1997, the veteran 
withdrew his appeal with the claims for service connection 
for residuals of phenol exposure, an increased evaluation for 
the low back disorder, an increased (compensable) evaluation 
for shell fragment wound scars of the right buttock and 
posterior thigh, and an increased (compensable) evaluation 
for deviated nasal septum.  In correspondence dated in April 
1998, he withdrew his appeal for an increased evaluation for 
hiatal hernia.  In correspondence dated in August 1999, he 
withdrew his appeal for an increased (compensable) evaluation 
for left ear hearing loss.  

Since the August 1996 remand the veteran has appealed the 
effective date assigned for the 50 percent evaluation for 
sinusitis.  Hence, the Board has classified the issues for 
consideration as shown on the first page of this decision.  
The Board notes that the 50 percent evaluation assigned for 
the veteran's sinusitis is the maximum schedular rating for 
this condition, and that the November 1996 RO rating decision 
granted the veteran a total rating for compensation based on 
unemployability, effective from April 1, 1986.


FINDINGS OF FACT

1.  A January 1982 Board decision denied service connection 
for hypertension and arteriosclerosis.

2.  Evidence received subsequent to the January 1982 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for heart disease.

3.  The veteran has CHF (congestive heart failure) with 
mitral insufficiency that is causally due to his service-
connected respiratory disease.

4.  The veteran's respiratory disease is manifested primarily 
by ventilatory impairment as demonstrated by pulmonary 
function testing, episodes of acute respiratory failure 
requiring treatment with inpatient hospitalizations and home 
oxygen therapy, and cor pulmonale that are totally 
incapacitating.

5.  An unappealed April 1978 RO rating decision granted 
service connection for a sinus condition and assigned a 
zero percent rating, effective from February 1978.

6.  On July 2, 1991, the veteran submitted a claim for 
increased compensation requesting an increase evaluation for 
the sinus condition.

7.  RO rating decisions in November 1996 and March 1997 
increased the evaluation for sinusitis from zero to 
50 percent, effective from July 2, 1991.

8.  Symptoms of sinusitis that warrant a compensable rating 
for sinusitis are not demonstrated within the year prior to 
July 2, 1991, and correspondence from the veteran showing an 
intent to request a higher rating for sinusitis was not 
received after April 1978 and prior to July 2, 1991.


CONCLUSIONS OF LAW


1.  The January 1982 Board decision, denying service 
connection for hypertension and arteriosclerosis, is final.  
38 U.S.C.A. § 7104, previously 4004, (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for cardiovascular disease.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  CHF with mitral insufficiency is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, (West 1991) and Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107; 
38 C.F.R. § 3.303, 3.310 (2000).

4.  The criteria for a total rating (100 percent) for COPD 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.97, Code 6603 (effective prior to October 7, 1996), Code 
6604 (effective as of October 7, 1996).

5.  The criteria for an effective date earlier than July 2, 
1991, for the assignment of a 50 percent evaluation for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.400, 4.7, 4.97, Code 6514 
(effective prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cardiovascular Disease

The veteran had active service from October 1948 to November 
1966 and from April 1967 to April 1969.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The January 1982 Board decision denied service connection for 
hypertension and arteriosclerosis, and the veteran now claims 
service connection for heart disease.  A decision of the 
Board is final with the exception that a claimant may later 
reopen the claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108, 7104, previously 4004 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  The question now 
presented is whether new and material evidence has been 
submitted since the Board's adverse January 1982 decision, 
denying service connection for hypertension and 
arteriosclerosis, to permit reopening of the claim for 
cardiovascular disease.  38 C.F.R. 3.156(a) (2000); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether it shows the 
presence of heart disease that is related to an incident of 
service or to a service-connected disability or the presence 
of heart disease to a compensable degree within the first 
post-service year).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The evidence of record in January 1982 at the time of the 
Board decision, denying service connection for hypertension 
and arteriosclerosis, consisted of service, VA, and private 
medical records that did not show the presence of 
hypertension or possible arteriosclerosis until many years 
after service and that did not link these conditions to an 
incident of service; and statements from the veteran to the 
effect that these conditions had their onset in service.

Since the January 1982 Board decision, various evidence has 
been submitted, including medical evidence tending to show 
the presence of continuous heart problems since service.  
This evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for heart disease.  

The Board finds that all relevant evidence has been obtained; 
that there is no identified evidence not accounted for; and 
that an examination has been performed with regard to the 
veteran's claims.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim for service connection for heart 
disease or the claims discussed in sections II and III of 
this decision.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified at 38 U.S.C.A. § 5103).


Service medical records indicate that the veteran had heart 
problems since service.  A report of medical history 
completed at the time of the veteran's separation examination 
in December 1963 notes a history of pericarditis in March 
1952.  The veteran's heart and vascular system was normal at 
that examination.  A report of ECG (electrocardiogram) in 
January 1969 shows delayed activation of the right ventricle.  
It was concluded that tracing was within normal limits.  The 
report of the veteran's retirement examination in January 
1969 shows blood pressure was 120/70 and that his heart and 
vascular systems were normal.


The post-service medical records show that the veteran was 
treated and evaluated for various problems since separation 
from service.  The more salient medical reports with regard 
to the claims being considered in this appeal will be 
discussed in the appropriate sections of this decision. 

The post-service medical records do not show the presence of 
chronic hypertension or possible arteriosclerosis until many 
years after service.  With regard to the claim for service 
connection for cardiovascular disease, the Board notes that 
some of the evidence indicates the presence of such a disease 
and other evidence indicates that it is not present.  The 
Board will concentrate on reports of the veteran's recent 
treatment and evaluation in order to determine whether the 
veteran has this condition and, if he does, whether it is 
related to an incident of service or to a service-connected 
disability.

A private medical report shows that the veteran was 
hospitalized in November 1993.  A history of possible angina 
was noted.  It was reported that a stress Thallium test was 
done in June 1990 that was terminated mainly because of 
severe dyspnea.  It was noted that this test did not show any 
myocardial defect.  It was also noted that an echocardiogram 
at that time did show mild calcified mitral annulus without 
any other specific change.  A note of irregular heart beats 
was made at that time.  Examination of the heart during this 
hospitalization showed regular sinus rhythm with multiple 
irregular beats.  There was no murmur.  There was no gallop.  
PMI (point of maximal impulse) was in the 5th intercostal 
space midclavicular line.  The impression was CHF, ASHD 
(arteriosclerotic heart disease), and history of angina.

A private medical report shows that the veteran was 
hospitalized in April 1995.  Chest X-ray reportedly showed 
emphysema and chronic lung disease, and no acute 
cardiopulmonary disease process.  ECG showed regular sinus 
rhythm, nonspecific STT, left anterior hemiblock, and some 
VPC's (ventricular premature contractions) with some 
bigeminal rhythm.  The diagnoses were CHF and ASHD with 
multiple VPC's.

The veteran underwent a VA general medical examination in 
October 1996.  Cardiac rhythm was regular with infrequent 
isolated VPC's.  There was a II/VI lower left sternal border 
apical systolic murmur that radiated slightly to the left 
anterior axillary line.  PMI was at the left 5th intercostal 
space in the mid-clavicular line.  No rubs were heard.  A S4 
gallop was present.  The diagnosis was CHF with mitral 
insufficiency and cor pulmonale secondary to COPD.

A private medical report shows that the veteran was 
hospitalized in May 1997 with complaints of shortness of 
breath for one week and much coughing.  The assessment were 
hypertension and COPD.

A private medical report shows that the veteran was 
hospitalized in February 1998.  ECG showed regular sinus 
rhythm, multiple VPC's with some bigeminal rhythm.  There was 
a left anterior hemiblock and nonspecific STT.  Subsequent 
ECG showed no evidence of any VPC's.  Acute MI (myocardial 
infarction) was ruled out.  The diagnoses were palpitation 
related to multiple VPC's and bigeminal rhythm that 
spontaneously subsided; chest pain of unknown etiology, acute 
MI and angina were ruled out; and ASCVD (arteriosclerotic 
cardiovascular disease).

A private medical report shows that the veteran was 
hospitalized in March 1998 with complaints of increasing 
shortness of breath, a smothering feeling, palpitations, 
anxiety, and nervousness.  He had a low PO2 of 54.6.  After 2 
liters of oxygen a repeated PO2 was 86.  He was recommended 
for home oxygen.  He was treated with Proventil and Atrovent 
nebulizer, Glucophage, and Lasix.  The diagnoses were COPD 
with acute exacerbation and bronchitis, hypoxia with PO2 less 
than 55 requiring home oxygen, cardiac arrhythmia with 
multiple VPC's subsided, history of angina and ASHD, history 
of atherosclerosis of aorta, sleep apnea related to COPD , 
hypertension, diabetes mellitus Type II, and other problems.

A private medical report shows that the veteran was 
hospitalized in September 1998.  He had a low PO2 and he was 
on oxygen of 2 liters per minute.  He received Atrovent and 
Proventil treatment, and Lasix.  The diagnoses were acute 
pancreatitis that may be related to hypertriglyceridemia, but 
exact cause unknown; diabetes mellitus type II; glucophage on 
hold; CHF, Angina, and ASHD; hypertension and atherosclerosis 
of aorta; COPD, chronic fibrosis with cor pulmonale; history 
of sleep apnea related to COPD; history of osteoarthritis and 
degenerative disc disease with spinal stenosis; and multiple 
other problems.

In August 1999, the RO requested a medical examination of the 
veteran in order to determine whether he had heart disease 
and, if he did, whether it was proximately due to his COPD.  
In September 1999, the veteran underwent heart examination at 
a VA medical facility.  The veteran's medical records and 
claims folders were made available to the examiner, and 
reviewed.  The veteran's heart had a regular rate and rhythm 
and normal S1 and S2.  There was no gallop.  There was no 
murmur.  An echocardiogram showed normal left ventricular 
function with no segmental or global or motion abnormality, 
and ejection fraction was 50-55 percent, as the veteran had 
no valvular lesion except for mitral valve that had probable 
old calcific scarring of thrombotic material behind the 
posterior wall.  There was no evidence of functional 
impairment or stenosis or regurgitation of the mitral valve.  
The veteran had no evidence of pericardial effusion.  The 
echocardiogram showed normal sinus rhythm with no ST or T-
wave and no sign of hypertrophy.  The examiner concluded that 
there was no evidence of "congested [sic]" heart failure.  

The Board recognizes the veteran's statements that he has a 
heart disease that began in service and/or is due to his 
service-connected COPD, and accepts his statements with 
regard to heart problems in service as proof of such a 
condition at that time with consideration of the provisions 
of 38 U.S.C.A. § 1154(b).  The question now for the Board to 
decide is whether the veteran currently has chronic heart 
disease that is related to an incident of service or to a 
service-connected disability.  

After consideration of all the evidence, including the 
various medical documents and statements of record indicating 
the presence of continuous heart problems since the veteran's 
service with a medical opinion linking his current heart 
disease to the veteran's service-connected COPD, as well as 
the report of the September 1999 VA medical examination that 
found no evidence of CHF, the Board finds that the overall 
medical evidence is essentially in equipoise as to whether or 
not the veteran currently has heart disease that is related 
to his service-connected respiratory disease.  The report of 
the veteran's VA medical examination in September 1999 found 
no evidence of CHF, but did not rule out the presence of CHF 
from time to time as demonstrated by the other medical 
evidence.  The other medical evidence shows that the veteran 
has CHF with mitral insufficiency and that this heart 
condition is causally related to the service-connected 
respiratory disorder.  The medical evidence also shows that 
the veteran is chronically treated with Lasix.

Since the evidence is in equipoise with regard to the 
question of whether or not the veteran has CHF with mitral 
insufficiency that is causally related to his service-
connected respiratory disorder, the veteran prevails with 
regard to his claim for secondary service connection for 
heart disease with application of the benefit of the doubt 
doctrine.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service 
connection is granted for CHF with mitral insufficiency.


II.  Increased Evaluation for COPD


A January 1978 RO rating decision granted service connection 
for COPD.  A 30 percent evaluation was assigned for this 
condition under diagnostic code 6603, effective from October 
1976.

An October 1980 RO rating decision decreased the evaluation 
for COPD from 30 to zero percent.  This rating reduction was 
effective from January 1981.

The private medical report of the veteran's hospitalization 
in November 1993 shows that he was treated for exacerbation 
of COPD and chronic bronchitis.  Examination of his lungs 
revealed decreased breath sounds, bilaterally.  There was 
mild wheezing and bilateral basal rales.

A private medical reports shows that the veteran was examined 
in March 1995.  It was noted that he had an extensive medical 
history that included treatment with "Losinophril" therapy, 
Verelan, Lasix, aspirin, Proventil inhaler, Atrovent inhaler, 
and a Serevent inhaler as reported by the veteran.  Review of 
systems was positive for exertional anterior chest pain and 
palpitations.  A chest X-ray revealed emphysema with five-
lobe prominence of markings.  A spirometry was reportedly 
normal.  It was concluded that the veteran had COPD with 
emphysema, chronic bronchitis, and an element of interstitial 
lung disease all of which appeared to be stable and well 
controlled based upon objective testing.

The private medical report of the veteran's hospitalization 
in April 1995 shows that he was treated for acute bronchitis, 
causing exacerbation of COPD, and that there was significant 
improvement at the time of hospital discharge.

The report of the veteran's VA medical examination in October 
1996 notes that the veteran reported numerous 
hospitalizations for acute exacerbations of COPD, 
occasionally associated with pneumonia.  He was chronically 
short of breath with episodic wheezing and cough, that was 
mostly productive of clear sputum, but occasionally became 
purulent.  He reported no chest pain at the time of 
examination.  He reported that he could walk 3/4 of a block and 
climb 1/2 flight of stairs before being required to stop 
because of difficulty breathing.  Chest wall excursion was 
poor with limited chest wall movement.  The expiratory phase 
was definitely prolonged.  Coarse rales were heard, more in 
the left infrascapular and left posterior axillary line.  
Rhonchi were heard throughout.  No wheezing was heard.  No 
pleural rubs were present.  Pulmonary function testing showed 
FVC-1 of 78 percent of predicted and FEV1/FVC of 91 percent 
of predicted.  The findings on the pulmonary testing were 
interpreted as showing mild obstructive disease.  The 
examiner concluded that the veteran had severe COPD.

A private medical report shows that the veteran was 
hospitalized in May 1997 for the chief complaint of cough 
with sputum, and shortness of breath.  The impression at the 
time of admissions were pneumonia and COPD with bronchitis.  
The final diagnosis was acute bronchitis with exacerbation of 
COPD, improved.

The private medical report of the veteran's hospitalization 
in March 1998 shows that he was treated for COPD with acute 
exacerbation and bronchitis, and hypoxia with PO2 less than 
55 that now required home oxygen.

The veteran underwent a VA medical examination in February 
1999.  Pulmonary function testing showed a FVC-1 of 86 of 
predicted and FEV1/FVC of 110 percent of predicted, 
suggestive of restrictive disease.  There were no signs of 
cor pulmonale or pulmonary hypertension found on examination.  
Chest X-ray revealed moderate to advanced COPD.

The veteran underwent a VA medical examination in June 1999.  
Lungs were clear to auscultation, bilaterally.  Pulmonary 
function testing revealed FVC-1 of 91 percent of predicted, 
FEV1/FVC of 106 percent of predicted, and normal DLCO.  The 
diagnosis was small airway disease noted on pulmonary 
function tests that was not significant enough to explain the 
veteran's excessive shortness of breath.  The veteran was 
recommended for another pulmonary function test.  The 
examiner was asked to explain the purpose of the veteran's 
home oxygen use and responded that the veteran might have had 
pneumonia, but clinical findings found at the time of this 
examination did not show a need for home oxygen.  Another 
explanation could be that the veteran had sleep apnea.  The 
examiner was also asked to explain the veteran shortness of 
breath with climbing stairs and being able to only walk a 
block.  The examiner recommended additional pulmonary 
function testing to rule out asthma and an echocardiogram to 
determine whether the veteran had any heart failure.  The 
examiner noted that the clinical findings on this examination 
should not produce such difficulty with walking, unless 
asthma was present.  Pulmonary function testing in July 1999 
showed FVC-1 of 90 percent of predicted and FVC-1/FVC of 
101 percent of predicted.  The examiner found that the repeat 
pulmonary function testing showed no significant improvement 
with bronchial dilators and concluded that asthma was not the 
cause of the veteran's shortness of breath.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 10 percent evaluation is warranted for mild pulmonary 
emphysema with evidence of ventilatory impairment on 
pulmonary function testing and/or definite dyspnea on 
prolonged exertion.  A 30 percent evaluation requires 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on a level surface and pulmonary function test results 
that are consistent with findings of moderate emphysema.  A 
60 percent evaluation is warranted for severe pulmonary 
emphysema manifested by exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of severe degree 
confirmed by pulmonary function tests, and a marked 
impairment of health.  A 100 percent evaluation requires 
pronounced pulmonary emphysema that is intractable and 
totally incapacitating and that is manifested by dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion.  The 
severity of the emphysema must be confirmed by chest X-ray 
and pulmonary function studies.  38 C.F.R. § 4.97, Code 6603, 
effective prior to October 7, 1996.

The regulations for the evaluation of disabilities of the 
respiratory system were revised, effective October 7, 1996.  
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCREC 
3-2000.

A 10 percent rating is warranted for COPD with FEV-1 of 71 to 
80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating requires FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating 
is warranted for COPD with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 
100 percent evaluation requires FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Code 6604, effective as of October 7, 1996.

The evidence as noted in sections I and II of this decision 
indicates that the veteran has had various hospitalizations 
for treatment of exacerbation of COPD manifested by episodes 
of respiratory failure and that he now uses outpatient oxygen 
therapy.  Reports of pulmonary function studies show that he 
has respiratory distress and, as noted in section I of this 
decision, he now has related heart problems, including cor 
pulmonale.

After consideration of all the evidence, the Board finds the 
evidence shows COPD with manifestations that are totally 
incapacitating and that support the assignment of a total 
rating for the veteran's COPD under the criteria of 
diagnostic code 6604, effective as of and prior to October 7, 
1996.  Hence, an increased evaluation of 100 percent is 
granted for the COPD.


III.  Entitlement to an Effective Date Earlier than July 2, 
1991, for the Assignment of a 50 Percent Evaluation for 
Sinusitis

An April 1978 RO rating decision granted service connection 
for a sinus condition.  A zero percent evaluation was 
assigned for this condition, effective from February 1978.

A supplemental statement of the case sent to the veteran in 
June 1978 shows that he was advised of the April 1978 RO 
rating determination with regard to the sinus condition.  In 
correspondence dated in June 1978, the veteran noted that he 
was not claiming service connection for a sinus condition.

On July 2, 1991, the veteran submitted a claim for increased 
ratings for his service-connected disabilities, including 
sinusitis.  

A RO rating decision in November 1996 increased the 
evaluation for sinusitis from zero to 30 percent, effective 
from July 2, 1991; and a March 1997 RO rating decision 
subsequently increased the 30 percent evaluation to 
50 percent, effective from this date.  

A review of the record shows that various medical reports 
were received after July 2, 1991, showing worsening 
sinusitis.  The record does not contain medical evidence 
showing worsening sinusitis during the year preceding receipt 
of the July 2, 1991 claim.  Nor does the record show the 
receipt of correspondence from the veteran prior to July 2, 
1991, and subsequent to April 1978, indicating his intent to 
claim an increased rating for his service-connected sinus 
condition.

The Board finds that all relevant evidence has been obtained 
with regard to the claim for an earlier effective date for 
the assignment of a 50 percent evaluation for sinusitis, and 
that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

A noncompensable evaluation is warranted for chronic sphenoid 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating requires moderate 
chronic sphenoid sinusitis manifested by a discharge, 
crusting or scaling and infrequent headaches.  A 50 percent 
evaluation requires either chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Code 6514, effective prior to October 7, 
1996.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The April 1978 RO rating decision granted service connection 
for a sinus condition and assigned a zero percent evaluation, 
effective from February 1978.  The veteran was notified of 
this determination and he did not appeal.  Since the veteran 
did not appeal this RO rating determination, it is final.   
38 U.S.C.A. § 7105, previously 4005, (West 1991).  The 
effective date for an increased evaluation based on an 
increased rating claim is based on the above noted statutory 
and regulatory provisions. 

A longitudinal review of all the medical and other evidence 
in the file does not show symptoms of sinusitis during the 
year prior to July 2, 1991, to warrant a compensable 
evaluation for sinusitis under the criteria of diagnostic 
code 6514, effective prior to October 7, 1996.  Nor does the 
evidence in the file show receipt of correspondence from the 
veteran indicating his intent to claim an increased 
evaluation for his service-connected sinus condition received 
after April 1978 and prior to receipt of his claim on July 2, 
1991.  

Accordingly, the Board finds that the effective of July 2, 
1991, assigned for the 50 percent evaluation for sinusitis by 
the RO, is proper.  The preponderance of the evidence is 
against the claim for an effective date earlier than July 2, 
1991, for the assignment of a 50 percent evaluation for 
sinusitis, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for an effective date earlier than July 2, 1991, for the 
assignment of a 50 percent rating for sinusitis, the benefit 
of the doubt doctrine is not for application with regard to 
this claim.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for CHF with mitral insufficiency is 
granted.

An increased evaluation of 100 percent for COPD is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

An effective date earlier than July 2, 1991, for the 
assignment of a 50 percent rating for sinusitis is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

